COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Bishara Dental PLLC v. Outfront Media LLC, Outfront Media Group
                          LLC, formerly known as CBS Outdoor LLC, Claudio Iannitelli, Gary
                          Shapley, Allan D. Goldstein, Shawn Morgan, Track Down, Inc.

Appellate case number:    01-19-00723-CV

Trial court case number: 2019-35525

Trial court:              133rd District Court of Harris County

       It is ordered that Bishara Dental PLLC’s motion for rehearing is dismissed as untimely.

Judge’s signature: __________/s Russell Lloyd________________
                             Acting for the Court

Panel consists of: Justices Keyes, Lloyd, and Kelly.

Date: March 24, 2020